Citation Nr: 1452549	
Decision Date: 11/28/14    Archive Date: 12/02/14

DOCKET NO.  11-18 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Whether new and material evidence has been received to reopen the issue of service connection for Multiple Sclerosis (MS) to include as secondary to Agent Orange exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to July 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.  The Board has recharacterized the issue as reflected on the title page to better reflect the Veteran's contentions.

The Veteran testified at a videoconference hearing in front of the undersigned Acting Veteran's Law Judge (VLJ) in May 2013.  A transcript of the hearing is associated with the claims file.  

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and VBMS systems to ensure complete review of the evidence of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

VA has a duty to make reasonable efforts to assist claimants in obtaining relevant evidence that the claimant has sufficiently identified.  38 U.S.C.A. § 5103A(b)(c) (West 2002); 38 C.F.R. § 3.159(c) (2014).  Whenever VA attempts to obtain records from a Federal department or agency, the efforts shall continue until the record are obtained unless it is reasonably certain that such records do not exist or that further efforts to obtain the records would be futile.  38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. § 3.159(c) (2014).

It does not appear in this case that any attempt has been made to obtain the Veteran's Social Security Administration (SSA) records.  Thus, unless there is evidence to show that that the SSA disability records are not relevant to the Veteran's claims on appeal, which in this case there is not, the SSA disability records should be sought by the RO/AMC.  See Golz v. Shinseki, 530 F. 3d 1317 (Fed. Cir. 2010).  See also Graves v. Brown, 8 Vet. App. 522, 524-25 (1996) (holding that, where the VA is on notice of the existence of evidence that might constitute new and material evidence to reopen a claim, the VA should inform the veteran to submit it and assist him, where possible, in obtaining it). 

Lastly, the evidence shows that the Veteran continues to receive outpatient treatment at the VA medical centers (VAMC) in Manchester and Boston. Accordingly, a request should be made to obtain all pertinent VA treatment records from October 2012 to present.  38 U.S.C.A. § 5103(c) (West 2002); 38 C.F.R. 
§ 3.159 (2014).

Accordingly, the case is REMANDED for the following actions:

1.  Copies of updated, pertinent VA treatment records from the Manchester and Boston VAMCs from October 2012 to present should be obtained and added to the claims folder.  To the extent records are sought but not obtained, the claims folder should contain documentation of the attempts made.

2. Contact the SSA and obtain and associate with the claims file copies of the Veteran's records regarding SSA benefits, including any SSA administrative decisions (favorable or unfavorable) and the medical records upon which the decisions were based.  All records/responses received should be associated with the claims file.

3. When the development requested has been completed, review the case again on the basis of the additional evidence.  If the benefits sought are not granted, furnish the Veteran and his representative a Supplemental Statement of the Case and afford him a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



